Citation Nr: 1221859	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-39 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to an acquired psychiatric disorder, to include generalized anxiety disorder and hypersensitivity.

2.  Entitlement to an initial compensable rating for tympanosclerosis of the right ear. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, and from February 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Specifically, the September 2009 rating decision declined to reopen the service connection claim for generalized anxiety disorder or hypersensitivity.  The June 2010 rating decision granted service connection for right ear tympanosclerosis and assigned a noncompensable rating. 

In a June 2010 supplemental statement of the case (SSOC), the RO stated that the Veteran's service connection claim for an acquired psychiatric disorder was "considered reopened."  Although the RO reopened this claim, the Board must determine independently whether new and material evidence has been presented to warrant reopening the claim as a jurisdictional matter, irrespective of the decision of the RO.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The Veteran testified at a May 2012 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  The Veteran also participated in an informal teleconference in August 2010 with a Decision Review Officer of the RO, a summary of which is in the file. 



FINDINGS OF FACT

1. A May 1994 rating decision denied entitlement to service connection for generalized anxiety disorder and posttraumatic stress disorder (PTSD); the Veteran was properly notified of the adverse outcome and his appellate rights in a May 1994 letter and did not file a notice of disagreement. 

2.  Additional evidence received since the May 1994 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the claim of whether an acquired psychiatric disorder was incurred in or aggravated by active service.

3.  The Veteran's right ear tympanosclerosis is manifested by intermittent earaches, itchiness, and soreness, with no evidence of chronic ear infections, a compensable hearing loss disability, or functional impairment. 


CONCLUSION OF LAW

1.  The May 1994 rating decision, denying service connection for generalized anxiety disorder and PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received for the claim of entitlement to service connection for an acquired psychiatric disorder; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for an initial compensable rating for tympanosclerosis of the right ear have not been met at any point during the pendency of this claim.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, Diagnostic Code (DC) 6299-6211 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The issues on appeal are a petition to reopen a previously denied claim for service connection, and the appeal of the initial rating assigned a newly service-connected disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a) requires notice of these five elements in service connection and initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

In the context of a petition to reopen, the claimant must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, prior to the initial rating decisions in these matters, a July 2009 letter informed the Veteran of the elements of new and material evidence, the reasons for the prior May 1994 denial of his service connection claim for a generalized anxiety disorder, and the elements of service connection, including the degree of disability and the effective date.  The letter also gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied with regard to both claims.  See id.  The Board notes that similar notice was also provided in a May 2010 letter with regard to the Veteran's service-connection claim for an acquired psychiatric disorder.  However, VA had already fulfilled its duty to assist with the July 2009 letter.

The Board also notes that the initial evaluation of the Veteran's right ear tympanosclerosis stems from a granted claim of service connection.  As such, the Veteran bears the burden of demonstrating any prejudice with regard to notice as to the "downstream elements" of the degree of disability and effective date assigned.  See Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).  The Veteran has not alleged or demonstrated such prejudice.  Accordingly, the Board concludes that the duty to notify has been satisfied and that further notice is not required.  See id.; see also Quartuccio, 16 Vet. App. at 187. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, the Board finds that new and material evidence has not been received, as will be discussed in more detail below.  Accordingly, under VA regulation, there is no duty to provide a VA examination with regard to this issue.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Nevertheless, an appropriate VA psychiatric examination was provided in November 2010 in which the examiner reviewed the claims file and the Veteran's relevant medical history, conducted a psychiatric examination to include appropriate testing, recorded the clinical findings in detail, and provided a complete rationale for the opinions stated.  The Board finds that further examination or opinion is not warranted.  In this regard, in Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007), the Court held that the adequacy of an examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Here, because the Board finds that new and material evidence has not been received to reopen the claim, the adequacy of the November 2010 VA psychiatric examination is moot and no further examination or additional opinion is required.  See id.  

With regard to the evaluation of the Veteran's right ear disability, VA examinations of the Veteran's right ear and hearing acuity were performed in September 2009, June 2010, and October 2011.  The Board finds that these examination reports are adequate for rating purposes as they record all pertinent clinical findings and describe the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Although the June 2010 and October 2011 VA examination reports do not indicate that the claims file reviewed, the Board finds that this did not affect the adequacy of the examination reports as the claims file is devoid of medical evidence pertaining to the Veteran's right ear apart from the examination reports themselves.  Moreover, the Veteran has denied seeking treatment for his right ear problems.  Thus, a review of the claims file would not have yielded new information which would have affected the examiners clinical findings at the time of the examinations.  Finally, there is no evidence that the Veteran's right ear hearing has deteriorated since the June 2010 audiological examination.  Indeed, the Veteran denied any right ear hearing loss at the May 2012 Board hearing. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his right ear tympanosclerosis since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

II. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and hypersensitivity.  For the following reasons, the Board finds that reopening is not warranted.  

Service connection for generalized anxiety disorder and PTSD was initially denied in a May 1994 rating decision.  The Veteran was notified of this decision and his appellate rights in a May 1994 letter in accordance with 38 C.F.R. § 19.25 (2011).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. § 20.200 (2011); see also 38 C.F.R. §§ 20.201 (2011); 20.302(a) (2011).  Consequently, the May 1994 decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's claim for service connection for an acquired psychiatric disorder was denied in the May 1994 rating decision because the evidence did not show that the Veteran's generalized anxiety disorder was related to service.  Thus, in order to reopen this claim, there must be new evidence supporting a relationship to service. 

At the time of the May 1994 rating decision, the relevant evidence consisted of the Veteran's service treatment records, statements he submitted in support of his claim, and a May 1993 VA psychiatric examination.  The service treatment records and examination reports do not show diagnoses, treatment, or complaints of a psychiatric disorder or psychiatric symptoms.  He was found to be psychiatrically normal on clinical evaluation in his separation examinations.  

In the statements he submitted, the Veteran described being stationed in an area in Honduras that was exposed to sniper fire.  He also related an incident in Honduras in which he was stopped by security guards at base camp during the night because his identification tags were not showing.  A security guard drew a weapon on him until the Veteran realized that the security guards, who were Honduran, were asking to see his dog tags.  The Veteran also stated that in 1991 during Desert Storm he served in the Middle East with an amphibious unit as a Seabee by helping to bring equipment to shore for the Marine Corps.  While stationed in Bahrain, he served near an area that was being hit by scud missiles.  He also related that he felt terrified at the prospect of having to serve in Desert Storm.  The Veteran stated that when he returned from Desert Storm, he had trouble remembering things and difficulty concentrating, and would lose his temper with his tenants.  

The May 1993 VA examination report reflects that the Veteran's affect was anxious and tense.  After discussing the Veteran's symptoms and military history, the examiner diagnosed him with generalized anxiety disorder.  The examiner found that the Veteran's symptoms were not related to service. 

Based on the foregoing evidence, service connection was denied in the May 1994 decision.  

The relevant evidence of record since the May 1994 rating decision consists of a January 1992 letter by the Veteran to an editor of a local periodical, an April 2001 VA mental health intake record, a November 2010 VA psychiatric examination, statements submitted in support of this claim, and the Veteran's testimony at the May 2012 hearing.  This evidence was not submitted at the time of the prior final denial of his claim, and is new to the file.  The issue is whether the newly-acquired relevant evidence relates to an unestablished fact necessary to substantiate the claim.  

The Board finds that while the evidence submitted since the May 1994 rating decision is new, it is redundant of evidence associated with the file at the time of the May 1994 rating decision and does not provide new support for a relationship between the Veteran's psychiatric symptoms and his period of service.  In this regard, the January 1992 letter to the editor states that the Veteran experienced intense fear when he learned he would be deployed to the Gulf during Desert Storm.  He also described hearing scud missile explosions which seemed very close.  Finally, he stated that he was more temperamental when he returned to the United States.  These statements are almost identical to the statements he submitted in connection with the previous claim, as described above.  

The April 2001 VA mental health intake record describes interpersonal difficulties the Veteran experienced at the time with a tenant and with other people in his life.  It was noted that the Veteran did not report nightmares or other symptoms consistent with PTSD.  The Veteran spoke briefly about Desert Storm but "did not describe any incidents of a traumatic nature."  The Veteran did not otherwise mention his service in this record.  The treating provider diagnosed the Veteran, in part, with a personality disorder with schizotypal features. 

At the November 2010 VA examination, the Veteran reported symptoms of anxiety, sudden rushes of adrenaline, and hypersensitivity.  In terms of his military experiences, the Veteran again related his encounter with the Honduran guards, his fear surrounding the "build-up" of being deployed to the Middle East during Desert Storm, and hearing the sudden blast of a patriot launcher which greatly startled and scared him.  After interviewing and examining the Veteran, and reviewing the claims file, the examiner concluded that the Veteran did not meet any of the criteria for a diagnosis of PTSD, to include re-experiencing symptoms and avoidance symptoms.  Psychometric testing was also negative for PTSD.  The examiner rendered a diagnosis of anxiety disorder and noted that given the Veteran's vague description of anxiety symptoms, they did not seem to be related to his military experiences.  Thus, the examiner concluded that it was less likely as not that the Veteran's anxiety symptoms were related to the events he described during active service.  Rather, the examiner believed that the Veteran's anxiety had been present for most of his life as well as some schizoid personality features that contribute to him being somewhat socially anxious and withdrawn from others.  

At the May 2012 hearing, the Veteran presented testimony regarding his experiences in Honduras and the Middle East which was similar to the statements he submitted in connection with the previous claim.  He also stated that he had difficulty remembering things when he first returned from the Middle East.  For example, he accidentally called his brother by the wrong name.  Again, this symptom is similar to the memory impairment the Veteran described in connection with the previous claim.  He also described feelings of "hypersensitivity," such as in response to doors slamming.  He denied receiving any mental health treatment.  

In carefully reviewing the newly submitted evidence, the Board finds that it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  While the evidence shows that the Veteran currently has an anxiety disorder, an element of service connection that was previously established and considered in the May 1994 rating decision, it does not provide new support for a relationship to service.  Specifically, as shown in the above discussion, the incidents which occurred in service and the Veteran's current symptoms as related by him are essentially identical to the incidents and symptoms he described in connection with the previous claim.  Moreover, as in the May 1993 VA examination, the November 2010 VA examiner found that the Veterans' symptoms were not incurred in or aggravated by active service but rather were due to a generalized anxiety disorder which was unrelated to service.  Thus, the newly associated evidence is redundant of the evidence that was of record at the time of the May 1994 rating decision.  Consequently, it does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not constitute new and material evidence.  See id.

Accordingly, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and hypersensitivity.  As such, the petition to reopen is denied.  See 38 C.F.R. § 3.156(a).

II. Increased Rating

The Veteran contends that he is entitled to an initial compensable rating for his service-connected tympanosclerosis of the right ear.  For the reasons that follow, the Board concludes that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service- connected, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's right ear tympanosclerosis has been rated by analogy under DC 6211, which pertains to perforation of the tympanic membrane.  See 38 C.F.R. § 4.87.  In this regard, the Board notes that there is no diagnostic code which directly addresses tympanosclerosis.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 161 (2011).  Under DC 6211, only a 0 percent evaluation is available for perforation of the tympanic membrane.  Thus, a higher evaluation is not warranted under this diagnostic code.

The Board has considered whether a higher evaluation may be assigned under another appropriate diagnostic code.  In this regard, under DC 6210, a 10 percent rating is assigned to chronic otitis externa characterized by swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.   

The Board has carefully reviewed the evidence of record and finds that it does not show chronic otitis externa or symptoms equivalent to this condition.  Specifically, the June 2010 VA examination report reflects that during active service a patriot missile discharged near the Veteran and since that time the Veteran experienced a hollow dull pain in his right ear.  He denied any other otologic symptoms or surgery of the right ear.  An examination of the right ear revealed mild tympanosclerosis with no obvious cause of the otalgia in the right ear.  The examiner assessed the Veteran with subjective right ear discomfort.

At the October 2011 VA examination, the Veteran again reported constant soreness and a hollow sensation in the right ear, as well as an intermittent earache.  In this regard, he had experienced two earaches in the last ninety days lasting twenty to thirty minutes each.  He denied dizziness or vertigo.  His right ear had never been treated with surgery or antibiotics.  He self-treated with over-the-counter ear drops which alleviated the pain rapidly.  More recently, he had experienced itching in both ear canals.  On examination, the Veteran's right external ear and ear canal were normal, and there was evidence of a healed tympanic membrane perforation.  This was described as a scarred, white-appearing tight tympanic membrane.  The examiner found that the Veteran's right ear tympanosclerosis did not affect his ability to work. 

At the May 2012 Board hearing, the Veteran denied receiving medical treatment for his right ear condition or being prescribed medication.  In terms of his symptoms, the Veteran testified that he experienced sporadic pain with no discharge.  He also stated that his right ear was itchy and sore, and that it was prone to earaches of different degrees of severity.  He took over-the-counter ear drops when the pain was more severe.  He denied difficulty hearing in the right ear.  The Veteran stated that his symptoms could be distracting and affect his thinking, but did not otherwise describe any functional affects caused by his right ear problems. 

The relevant evidence of record, as discussed above, does not show that the Veteran has chronic otitis externa or similar symptoms such as swelling, dryness and scaliness, or serous discharge along with itching requiring frequent and prolonged treatment.  Rather, the Veteran's right ear has been found to be normal on examination apart from a healed punctured ear drum.  Moreover, the Veteran's right ear has not required frequent and prolonged treatment.  Indeed, the Veteran has denied any medical treatment for his right ear.  Accordingly, a 10 percent rating is not warranted under DC 6210.  See 38 C.F.R. § 4.87a. 

The Board has also considered whether a separate rating may be assigned for right ear hearing loss under DC 6100.  See 38 C.F.R. § 4.85.  In this regard, the Board notes that the RO has also considered this issue in connection with this appeal, and thus there is no prejudice to the Veteran in the Board's addressing this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

Here, the September 2009 VA examination reflects an audiogram showing puretone thresholds for the right ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30

A speech recognition score using the Maryland CNC test was 98 percent for the right ear.  The audiogram shows some hearing loss at 3000 and 4000 Hertz which was not severe enough to be considered disabling under VA law.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  


The June 2010 VA examination reflects audiogram showing puretone thresholds for the right ear, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30

A speech recognition score, using the Maryland CNC word list, was 92 percent for the right ear.  The speech recognition score shows a disabling hearing loss in the right ear.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  The examiner diagnosed mild high frequency sensorineural hearing loss. 

In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2011).  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 (2011) is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition are combined to give the right ear a numeric designation for use on Table VII to determine the correct disability level.  The June 2010 audiogram shows that the right ear had a puretone average of 25 dB using the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The speech recognition score was 92 percent.  Thus, it received a designation of I.  See id.  Because service connection has not been established for the left ear, it also receives a designation of I in Table VII.  38 C.F.R. § 4.85(f).  The point where designations I and I intersect on Table VII yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  See id.

VA regulation also includes two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) (2011) provides that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) provides that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, in 38 C.F.R. § 4.85, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See id.  Here, neither of the provisions set forth in sections 4.86(a) and 4.86(b) is satisfied by the audiometric results in the June 2010 VA examination report discussed above.  Thus, they are not applicable to this claim.

Accordingly, based on the results of the audiological testing discussed above, the Board finds that the Veteran's right ear hearing loss has not met the schedular criteria for a compensable rating at any time during the pendency of this claim.  See 38 C.F.R. §§ 4.85, 4.86.

The Board notes that the September 2009 and June 2010 VA examination reports also reflect diagnoses of tinnitus, for which service connection has been established and a 10 percent rating assigned under DC 6260.  38 C.F.R. § 4.87.  This is the highest rating available for tinnitus and the Veteran has not disputed this evaluation.  Accordingly, the evaluation of tinnitus is not on appeal. 

As no other pathology of the ear has been diagnosed or observed, the Board finds that no other diagnostic code pertaining to the ear is applicable to the Veteran's right ear tympanosclerosis.  See 38 C.F.R. § 4.87.

The Board has considered the Veteran's contention that his right ear tympanosclerosis is more disabling than contemplated by the current noncompensable evaluation.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his right ear disability as reflected in the VA examination reports.  In this regard, the Board finds that VA examiners and medical professionals have the training and medical expertise necessary to administer the appropriate audiological tests and to perform an accurate clinical assessment based on objective examination as to the degree of impairment associated with the Veteran's right ear disability.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements.  Finally, for the reasons discussed above, the legal criteria for a higher rating have not been met based on the Veteran's statements and VA examination reports.

As discussed above, there is no competent and credible evidence showing that the Veteran is entitled to a rating in compensable rating at any point during the pendency of this claim.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that the Veteran is prevented from engaging in substantially gainful employment due to his right ear tympanosclerosis.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right ear tympanosclerosis is manifested principally by a healed perforated tympanic membrane, which is evaluated under DC 6211 in 38 C.F.R. § 4.87, and tinnitus, which is compensated under DC 6260 .  Thus, the Board finds that it is contemplated and reasonably described by the rating criteria.  See id.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's right ear tympanosclerosis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Moreover, the Veteran has not stated, and the evidence of record does not show that the Veteran's right ear disability has presented with factors such as marked interference with employment, frequent periods of hospitalization, or other functional impairment suggesting an exceptional or unusual disability picture.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for tympanosclerosis of the right ear is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 




							(CONTINUED ON NEXT PAGE)

ORDER

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and hypersensitivity, is denied. 

Entitlement to an initial compensable rating for tympanosclerosis of the right ear is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


